El Juez Asociado Sr. Figueras,
después de exponer los becbos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de beclio y de derecho del auto apelado, rectificando el error que contiene el cuarto de esta última clase, puesto que la Orden Judicial que se cita es de siete de Abril de mil ochocientos noventa y nueve y no del cuatro, como se consigna por equivocación.
Considerando: que las providencias de seis, veinticinco de Marzo y cuatro de Abril del año corriente fueron notifica-bas y consentidas por el Agente designado por la misma parte que .pidió su nulidad, y boy no hay términos hábiles para revocar el auto que resuelve solamente la cuestión de dominio promovida.
*38Vistas las disposiciones que se citan en el anto re-currido.
Fallamos: que debemos confirmar, y confirmamos, el anto qne dictó la Corte de Distrito de San Jnan en diez y ocho de Abril último, con las costas á la parte apelante, y con de-volución de los autos, comuniqúese esta resolución á dicha Corte á los efectos oportunos.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández Sulzbaclier y MacLeary.